Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 27, 2016

                                      No. 04-16-00726-CV

                                    JMJ HOLDING, LLC,
                                         Appellant

                                                v.

                                 GRGTX LOBBYING, LLC,
                                        Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-07622
                          Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
         The clerk’s record and reporter’s records were due to be filed in this court on December
19, 2016. On December 19, 2016, Appellant filed a motion asking for a “ten-day extension to
file the Clerk’s Record and the Reporter’s Record.” Although it is the responsibility of the clerk
and reporter to file their records, it is the responsibility of the appellant to pay for, and if
necessary designate, the records. See TEX. R. APP. P. 35.3. Therefore, we assume appellant is
requesting additional time in which to pay for or make arrangements to pay for the records
pursuant to Texas Rule of Appellate Procedure 35.3(a)(2), (b)(2)-(3).

       We GRANT the request and order appellant to comply with Rule 35.3 no later than
January 3, 2017. If appellant fails to file written proof that it has paid or made arrangements to
pay for the clerk’s record within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b).

        However, appellant is also reminded that, pursuant to our order dated December 16,
2016, appellant must either (1) pay the applicable filing fee or (2) provide written proof to this
court that it is excused by statute or the Rules of Appellate Procedure from paying the fee not
later than December 27, 2016. See TEX. R. APP. P. 20.1 (providing that indigent party who
complies with provisions of that rule may proceed without advance payment of costs). Our
December 16 order cautioned appellant that if it failed to respond satisfactorily within the time
ordered, this appeal would be dismissed. See TEX. R. APP. P. 42.3.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of December, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court